               Case 18-20406-rlj7 Doc 21 Filed 12/05/18                               Entered 12/05/18 21:50:01                Page 1 of 2 12/05/18 9:46PM
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       Northern District of Texas
 In re       Will Dean Mason                                                                                   Case No.     18-20406
                                                                                   Debtor(s)                   Chapter      7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                   $                  4335.00
             Prior to the filing of this statement I have received                                         $                  4335.00
             Balance Due                                                                                   $                      0.00

2.     $    335.00        of the filing fee has been paid (included / part of $4335.00 shown above)..

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):           Alpha Corps Concrete & Construction

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       b. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       c. [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other contested matters or adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 5, 2018                                                              /s/ Jeff Carruth
     Date                                                                          Jeff Carruth 24001846
                                                                                   Signature of Attorney
                                                                                   Weycer, Kaplan, Pulaski & Zuber, P.C.
                                                                                   3030 Matlock Rd.
                                                                                   Suite 201
                                                                                   Arlington, TX 76015
                                                                                   (713) 341-1158 Fax: (866) 666-5322
                                                                                   jcarruth@wkpz.com
                                                                                   Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 18-20406-rlj7 Doc 21 Filed 12/05/18                            Entered 12/05/18 21:50:01                   Page 2 of 2 12/05/18 9:46PM
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Texas
 In re       Will Dean Mason                                                                                  Case No.      18-20406
                                                                                Debtor(s)                     Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                       0.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                       0.00

2.     $     0.00     of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                   Debtor          Other (specify):

4.     The source of compensation to be paid to me is:

                   Debtor          Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       b. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       c. [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other contested matters or adversary proceeding.
                                                                         CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 5, 2018                                                           /s/ Jeff Carruth
     Date                                                                       Jeff Carruth 24001846
                                                                                Signature of Attorney
                                                                                Weycer, Kaplan, Pulaski & Zuber, P.C.
                                                                                3030 Matlock Rd.
                                                                                Suite 201
                                                                                Arlington, TX 76015
                                                                                (713) 341-1158 Fax: (866) 666-5322
                                                                                jcarruth@wkpz.com
                                                                                Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
